Lumpkin, P. J.
The plaintiff made out a prima facie case ; and while the testimony of the defendant’s witnesses, if in all respects true, established a complete defense, yet as there was a conflict between their testimony and that of a witness for the plaintiff as to a material matter, they swearing that the stock-alarm was given and the train slowed up, and this witness swearing positively to the contrary, the verdict against the company was not unwarranted, and there was no abuse of discretion in not sustaining its certiorari.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.